Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-23.  Claims 11-23 are allowed.  However, claims 1-10 remain rejected under 35 USC 101 for the reasons of record.  Accordingly, this action is made final. 
Remarks

It is noted that claims 11-23 do not appear to be supported by provisional application 62/828533 (specifically the amended limitations in claim 11, and possibly other limitations); therefore for purposes of evaluating prior art the filing date is taken to be 4/3/2020.  

Claim Rejections - 35 USC § 101
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method comprising the steps of generating a reduced-order model, linearizing the model, formulating a state-space representation of a control problem, and determining the operating conditions of a fuel cell, by a controller, by solving the control problem, and adjusting the current operation condition according to the determined operating conditions, by the controller.  
	The above limitations, up until the adjusting step, are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of a generic computer component in the “determining” step.  First, it is noted that the steps of generating a reduced-order model, linearizing the model, and formulating a state-space representation of a control problem, as claimed, can be performed in the mind and are not associated with a computer or controller.  The step of determining the operating conditions of a fuel cell, by a controller, by solving the control problem, does recite a controller.  However, other than reciting “by a controller,” nothing in this claim element precludes the step from practically being performed in the mind, including steps that can be done with pen and paper.  For example, but for the “by a controller” language, “determining” in the context of this claim encompasses the user manually calculating or determining the operating conditions of the fuel cell.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  It is also submitted that several of the limitations also fall under the “mathematical concept” grouping of abstract ideas because they recite mathematical concepts such as a reduced order model, ordinary differential equations, and linearizing a model.  Accordingly, the claims recite an abstract idea.  The controller is recited at a high level of generality such that, in the “determining” step, it amounts no more than a calculator to perform the abstract idea using a generic computer component.
	Furthermore, the abstract idea (the judicial exception) is not sufficiently integrated into a practical application.  The only structural elements recited in claim 1 are a fuel cell having a polymer electrolyte membrane, and the controller.  The claim as amended recites a step of “adjusting, by the controller, the current operation condition of the fuel cell according to the determined operating conditions.”   In this “adjusting” step, the controller is not tied to any specific variable or structural component.  That is, the controller is recited in a very general way, and does not recite what exactly is controlled or how it is controlled.  Thus, the claim limitation does not contain the specificity necessary to integrate the abstract idea into a practical application.  Regarding the structural components of the claim other than the controller, it is submitted that a fuel cell having a polymer electrolyte membrane is routine and conventional in the art and its mere presence in the claim does not amount to significantly more than the judicial exception outlined above.  Furthermore, the steps of receiving a desired power output demand and receiving a measurement of power output represent mere data gathering that is necessary for use of the recited judicial exception, and also do not amount to significantly more than the judicial exception.  As a whole, when viewed in combination, all of the additional elements recited in the claims do not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception.  The claims are thus patent ineligible.

Response to Arguments

Applicant’s arguments filed April 8, 2022 have been fully considered but they are not persuasive insofar as they apply to the present rejection. Applicants assert that “In this way, the determination of the operating conditions of the fuel cell is improved and the claims are integrated into the practical application. […]  These limitations [in claims 1 and 11] are analogous to opening the press in Diamond v. Diehr […] For this additional reason, the claims as a whole are integrated into a practical application and thus are not deemed directed to an abstract idea.”  
	With regard to claim 11, the examiner agrees and the 101 rejection is withdrawn.  Specifically, the step of controlling, by the controller, at least one of the flow rate of hydrogen or the delivery of air into the fuel cell based on the determined operating conditions is considered to integrate the abstract idea into a practical application and thus complies with 35 USC 101. 
	However, as stated above with respect to claim 1, in the “adjusting” step, the controller is not deemed to be sufficiently tied to any specific variable or structural component.  The controller is recited in a very general way, and does not integrate the abstract idea into the system such that the recitation is “significantly more” than the abstract idea.  Thus, the 35 USC 101 rejection is maintained.  

Allowable Subject Matter
Claims 11-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The art of record does not teach or fairly suggest the method of claim 11.  Goshtasbi et al. (Proc. ASME 2017 Conference) discloses a model of a fuel cell for automotive applications; however the model uses partial differential equations for liquid and heat transport (see “2.6”, page 7), as opposed to the “using only ordinary differential equations” for modeling temperature as claimed.  Further, among other limitations, a model for modelling parameters for an air compressor and cooling subsystem, a determining step of determining the operating conditions of the fuel cell system by solving a control problem using a desired power and the power measurement of the fuel cell system, and a control step of controlling at least one of the hydrogen flow rate or air delivery based on determined operating conditions are also not taught or suggested.
	CN 109921072 discloses a prediction control method using a fractional order state space model of a PEM fuel cell (abstract).  However, the reference does not appear to disclose the use of reduced order models modelling heat and water transport across the membrane, and modelling parameters for an air compressor and cooling subsystem.  The reference does teach that hydrogen flowrate is a “control variable” and the output power is a “controlled variable” ([0125]) but does not appear to teach a determining step of determining the operating conditions of the fuel cell system by solving a control problem using a desired power and the power measurement of the fuel cell system as claimed. 
	Puranik et al (IEEE Transactions, 2010) discloses a state space model of a PEM fuel cell (abstract).  The reference disclose the use of models modelling water transport across the membrane, and heat generation/heat loss in the fuel cell.  However, a model for modelling parameters for an air compressor and cooling subsystem, a determining step of determining the operating conditions of the fuel cell system by solving a control problem using a desired power and the power measurement of the fuel cell system, and a control step of controlling at least one of the hydrogen flow rate or air delivery based on determined operating conditions are not taught or suggested.
	Zhou (US 20080154558) has general relevance in that it discloses a “first order linearized state space model of the fuel cell system” ([0023]), but is not specific as to the claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 20, 2022